Citation Nr: 1632364	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle condition. 

2. Entitlement to service connection for a left ankle condition. 
 
3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to right ankle condition. 
 
4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to left ankle condition. 
 
5. Entitlement to service connection for an acquired psychiatric disorder, to include mixed anxiety and depressed mood, as secondary to bilateral ankle conditions and/or peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1981 to February 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut.  The Veteran has since moved to South Carolina, and as a result, the matter is now appropriately before the Columbia, South Carolina RO.

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Bilateral Ankle Sprain

The Veteran attended a March 2013 VA examination to determine the nature and etiology of his ankle conditions.  Having reviewed the record, the Board has determined that the March 2013 VA medical examinations are inadequate as the rationales are not appropriately supported.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The examiner concluded that the Veteran's current bilateral ankle conditions were less likely than not related to his military service, to include in-service ankle sprains.  In doing so, the examiner relied heavily on a lack of treatment for ankle conditions following separation from service and the Veteran's report of post-service ankle injuries in both 2009 and 2012.  

At his January 2016 hearing, the Veteran explained that he has experienced bilateral ankle pain since separation from service and did not seek treatment until 2008.  Prior to 2008, the Veteran testified that he self-medicated, including the use of Ibuprofen, Ace bandages, and ankle braces.  The Veteran also clarified the circumstances regarding his 2009 injury while working on a scaffold and that he did not fall on his ankle during the incident.  As a result of the examiner's opinion relying heavily on the lack of medical treatment in the aftermath of service and the severity of the 2009 and 2012 post-service injuries, the circumstances of which the Veteran's testimony with respect to self-treatment and the 2009 and 2012 injuries seem to conflict with, the Board finds that a new medical opinion is necessary.

In addition, the Veteran's testimony at the January 2016 hearing indicates that there may be outstanding VA treatment records which would be relevant to all claims on appeal.  The Veteran also indicated that he is receiving Social Security benefits, the records of which may be relevant to the issues on appeal.



Service Connection for Remaining Issues

The Veteran has specifically stated that neurological symptoms of the bilateral lower extremities are secondary to his bilateral ankle disabilities.  In addition, he has stated that his psychiatric condition, currently diagnosed as adjustment disorder with mixed anxiety and depressed mood, is secondary to his bilateral ankle conditions and bilateral lower extremity conditions.  

As a result, the Board finds that these issues are inextricably intertwined with the service connection claims for the bilateral ankle conditions.  In other words, if a claim for service connection is granted for the ankle conditions, this may impact the other claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on these service connection claims is therefore deferred.

If it is determined that the Veteran's bilateral ankle conditions are related to his military service, appropriate medical opinions should be obtained to determine if the Veteran's bilateral lower extremity conditions and psychiatric condition are related to his ankles.  The Board acknowledges the March 2013 medical opinion of record seemingly linking his Adjustment Disorder to his ankle conditions, but finds that a clarifying opinion would be helpful.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file, to include from the West Haven, Connecticut VAMC in 2008.

2. Take appropriate steps to obtain the Veteran's Social Security disability records.

3. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his claimed bilateral ankle condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any bilateral ankle disability during the pendency of the appeal (from September 2012 to present). The examiner should provide a medical opinion on the etiology of any diagnosed bilateral ankle disability.

In the event a bilateral ankle disability is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record, to include the Veteran's report that he has been diagnosed with arthritis of the ankles.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral ankle disability is causally or etiologically related to the Veteran's period of active service.

In doing so, the examiner should not rely entirely on the lack of post-service treatment records and should address the Veteran's contention with respect to self-treatment up until 2008.  In addition, the examiner should review the Veteran's statements with respect to the post-service incidents in 2009 and 2012, to include his testimony at the January 2016 videoconference hearing (VBMS Hearing Testimony, dated 1/25/2016).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If it is determined that the Veteran's left or right ankle condition is related to his military service, return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his claimed bilateral neurological condition of the lower extremities.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any neurological condition of the lower extremities during the pendency of the appeal (from September 2012 to present). The examiner should provide a medical opinion on the etiology of any diagnosed neurological condition of the lower extremities.

In the event a neurological disability of the lower extremities is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was caused by any service-connected disability, to include either the Veteran's ankle conditions.  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability, to include the Veteran's ankle conditions. 

If any service-connected or ankle disability aggravates a diagnosed neurological condition of the lower extremities, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. If it is determined that the Veteran's left or right ankle condition is related to his military service, return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his claimed psychiatric condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed psychiatric condition.
If possible, the examiner should provide a specific diagnosis for any acquired psychiatric condition during the pendency of the appeal (from September 2012 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed psychiatric condition.

In the event a psychiatric condition is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record.
Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition was caused by any service-connected disability, to include either the Veteran's ankle conditions.  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability, to include the Veteran's ankle conditions. 

If any service-connected or ankle disability aggravates a diagnosed psychiatric condition of the lower extremities, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

